DETAILED ACTION
	This office action is in response to the amendment filed on December 29, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a directional overcurrent relay comprises:
a correcting circuit correcting a tripping time Ttrip by using a fault current If that is the current of the line and a superconducting fault current limiter voltage VSFCL that is the voltage at both ends of the superconducting fault current limiter, wherein the tripping time Ttrip is maintained consistently regardless of whether the superconducting fault current limiter operates or not, wherein the correcting circuit is configured to calculate a characteristic variable M allowing a decreased amount of the fault current If due to the operation of the superconducting fault current limiter to be compensated by adding an amount of the superconducting fault current limiter voltage VSFCL modified by a modification factor α to the decreased amount of the fault current If, and configured to correct the tripping time Ttrip by using the characteristic variable M.
Dependent claims 3-5 are considered to be allowable by virtue of their dependencies on independent claim 1. 
Regarding independent claim 6, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a method for correcting a directional overcurrent relay comprises:
correcting a tripping time Ttrip by using the fault current If and the superconducting fault current limiter voltage VSFCL, wherein the tripping time Ttrip is maintained consistently regardless of whether the superconducting fault current limiter operates or note wherein the correcting the tripping time Ttrip includes calculating a characteristic variable M allowing a decreased amount of the fault current If due to the operation of the superconducting fault current limiter to be compensated by adding an amount of the superconducting fault current limiter voltage VSFCL modified by a modification factor α to the decreased amount of the fault current If, and correcting the tripping time Ttrip by using the characteristic variable M. 
Dependent claims 8-10 are considered to be allowable by virtue of their dependencies on independent claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838